Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1 and 6 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kim et al., US 2014/0184057.
Regarding claim 1, Kim teaches (fig. 5 and related text) a display module (10) comprising: a base layer (52) where a first hole (73) is defined; 5a wiring layer (48, where conductive traces 51 are formed) disposed on the base layer (52), wherein a second hole is defined in the wiring layer (73) on an area corresponding to the first hole (where 73 goes through 52) when viewed from a plan view in a thickness direction of the display module; an image display element layer (14) electrically connected to the wiring layer; 10a circuit member (62) disposed below the base layer (52); and a conductive part (73) disposed in the first hole and the second hole from an upper part of the wiring layer (48) and electrically connecting the wiring layer and the circuit member (62, fig. 5).
Regarding claim 6, Kim teaches when viewed from the plan view in the thickness direction of the display module (10), the base layer comprises: first sides extending in a first direction and spaced apart from each other (top and bottom surfaces); 10second sides extending in a second direction intersecting the first direction and spaced apart from each other (vertically spaced apart); and a connection side connecting one of the first sides to one of the second sides (middle section).   
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 2-5 and 7 are rejected under 35 U.S.C. 103 as being unpatentable over Kim.
Regarding claim 152, Kim teaches a sub-base layer disposed below the base layer ([0067] states layer 62 could be attached to 52, by aligning conductive contacts on the flexible circuit layer), wherein a third hole defined in the sub-base layer (the aligned hole will be the third hole) on an area corresponding to the second hole when viewed from the plan view in the thickness direction of the display module. 
Kim does not explicitly teach 20a sub-wiring layer disposed below the sub-base layer, wherein a fourth hole defined in the sub-wiring layer on an area corresponding to the third hole when viewed from the plan view in the thickness direction of the display module, wherein the sub-wiring layer is electrically connected to the circuit member, and the conductive part is disposed in the first hole, the second hole, the third hole and the fourth hole to electrically connect the wiring layer to the 5circuit member.
However, Kim teaches (62) is flexible printed circuit, and it could be made of several layers. Therefore, it is within one of ordinary skill in the art, on the effective filing date of the claimed invention, to modify to form Kim’s structure to include a sub-wiring layer disposed below the sub-base layer, wherein a fourth hole defined in the sub-wiring layer. The modified structure would have the conductive part is disposed in the first hole, the second hole, the third hole and the fourth hole to electrically connect the wiring layer to the 5circuit member as claimed. 
Regarding claim 3, Kim teaches substantially the entire claimed subject matter of claim 2 including the sub-base layer and the circuit member are disposed on a back surface of the base layer, 10the display module further comprising a connection conductive part connecting the sub-base layer and the circuit member (fig. 5).
Regarding claims 4-5, Kim does not teach the base layer comprises a first alignment pattern, and 15the sub-base layer comprises a second alignment pattern, wherein the first alignment pattern is aligned with the second alignment pattern when viewed from the plan view in the thickness direction of the display module or the base layer comprises a first alignment pattern, and the circuit member comprises a second alignment pattern, wherein the first alignment pattern is aligned with the second alignment pattern when viewed from the plan view in the thickness direction of the display module.
Parameters such placing alignment mark on different in the art of semiconductor process are subject to routine experimentation and optimization to achieve the desired device characterization during fabrication.
It would have been obvious to one of ordinary skill in the art, on the effective filing date of the claimed invention, to adjust modified structure of Kim as claimed to ensure accurate alignment. 
Regarding claim 7, Kim teaches (fig. 5 and related text) a display device comprising at least one display module (10), wherein the display module comprises: a base layer (52) where a first hole is defined (73); a wiring layer (48) disposed on the base layer, wherein a second hole is 5defined in the wiring layer on an area corresponding to the first hole when viewed from a plan view in a thickness direction of the display module; a sub-base layer ([0067] states layer 62 could be attached to 52, by aligning conductive contacts on the flexible circuit layer), disposed below the base layer, wherein a third hole is defined in the sub-base layer on an area corresponding to the second hole when viewed from the plan view in the thickness direction of the display 10module.
 Kim does not explicitly teach 20a sub-wiring layer disposed below the sub-base layer, wherein a fourth hole defined in the sub-wiring layer on an area corresponding to the third hole when viewed from the plan view in the thickness direction of the display module, wherein the sub-wiring layer is electrically connected to the circuit member, and the conductive part is disposed in the first hole, the second hole, the third hole and the fourth hole to electrically connect the wiring layer to the 5circuit member.
However, Kim teaches (62) is flexible printed circuit, and it could be made of several layers. Therefore, it is within one of ordinary skill in the art, on the effective filing date of the claimed invention, to modify to form Kim’s structure to include a sub-wiring layer disposed below the sub-base layer, wherein a fourth hole defined in the sub-wiring layer. The modified structure would have the conductive part is disposed in the first hole, the second hole, the third hole and the fourth hole to electrically connect the wiring layer to the 5circuit member as claimed.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SAMUEL A GEBREMARIAM whose telephone number is (571)272-1653. The examiner can normally be reached 8:30-4PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lynne Gurley can be reached on 571-272-1670. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/SAMUEL A GEBREMARIAM/Primary Examiner, Art Unit 2811